 



Exhibit 10.6

INVESTMENT MANAGEMENT AGREEMENT

THIS INVESTMENT MANAGEMENT AGREEMENT (this “Agreement”), dated as of
December 21, 2004, is made by and between HAMBLIN WATSA INVESTMENT COUNSEL LTD.
(“HW”), FAIRFAX FINANCIAL HOLDINGS LIMITED (“FFH”) and CRUM & FORSTER HOLDINGS
CORP. As used in this Agreement, “we”, “us” and “our” shall refer to CRUM &
FORSTER HOLDINGS CORP., and “you” and “your” shall refer to HW and FFH jointly.

In consideration of the mutual promises contained herein and any such other good
and valuable consideration, the parties hereto agree as follows:

Investment Management



1.   We authorize HW to manage on a continuous basis an investment account (the
“Account”) on our behalf on the terms and conditions set out in this Agreement.
  2.   (a) HW shall manage the Account in our name and HW is hereby authorized
to take such action for the Account as HW, in your sole discretion, may consider
appropriate for the operation of the Account including, without limitation, the
power to buy, sell and exchange and otherwise deal in and with all securities,
securities transactions, broker/dealers and advisors which may at any time form
part of, or provide advice with respect to, the Account and to invest, in
securities and securities transaction selected by HW, all funds contained in,
paid to or derived from the operation of, the Account, subject at all times to
applicable regulatory or contractual restrictions.

 



--------------------------------------------------------------------------------



 



    (b) The services to be performed by HW shall be performed only by officers
and employees who have appropriate qualifications. HW agrees to provide to us
such information as we may reasonably request concerning the education and
experience of any individuals HW proposes to assign to the performance of such
services. Also, upon our request, HW agrees to provide a list of individual
names and a brief description of their responsibilities. HW agrees to promptly
notify us of any changes in HW’s staff involving individuals that perform
material functions on our Account.   3.   The securities and funds of the
Account have been deposited with and shall be held by such custodian as is
chosen by you from time to time (the “Custodian”) pursuant to an agreement which
we have entered into with the Custodian. We have instructed the Custodian to
promptly follow your directions at all times and to provide HW with all such
information concerning the Account as HW may from time to time require in
connection with your management of the Account, including without limitation,
copies of relevant monthly statements.   4.   Provided HW has used reasonable
care and diligence, HW shall not be liable for any damage, loss, cost or other
expense sustained in the operation of the Account or relating in any manner to
the carrying out of your duties under this Agreement. Notwithstanding the
foregoing, any losses suffered as a result of an error in implementing
investment decisions caused by HW’s negligence, willful misconduct or dishonesty
are to be fully reimbursed by HW. To the extent any errors occur in implementing
investment decisions, HW shall immediately notify us in writing of all relevant
facts. HW shall bear full responsibility for any such errors to the extent such
errors result from HW’s negligence, willful misconduct or dishonesty and shall
be liable for all financial injury to us resulting therefrom.   5.   We agree
that HW shall be entitled to assume that any information communicated by us or
the Custodian to HW is accurate and complete, and that in making investment
decisions HW shall be entitled to rely on publicly available information or on
information which HW believes to have been provided to you in good faith, in
both cases barring actual knowledge by HW to the contrary.   6.   HW shall
deliver in writing to us, as soon as practicable after implementation of an
investment decision, HW’s confirmation of such implementation. Otherwise, the
nature and timing of HW’s reporting to us on the status of the Account shall be
at least quarterly, within forty-five (45) days after the end of each quarter.

2



--------------------------------------------------------------------------------



 



Investment Administration



7.   We authorize FFH to provide, and by signing below FFH agrees to provide,
the investment administration services set forth in Schedule A attached hereto,
on our behalf and on the terms and conditions set out in this Agreement, subject
to such guidelines, procedures and limitations as may be duly established and
approved by our Board of Directors or a duly authorized committee of said Board.

General



8.   (a) You shall be entitled to such fees for the services provided hereunder
in accordance with Schedule B attached hereto. Schedule B is a copy of the
current fee schedule and you agree to give us thirty (30) days prior written
notice of any change in such schedule. Such fees shall be the exclusive fees and
charges payable (excluding third party disbursements reasonably incurred) for
the services provided hereunder. As regards third party services, you will
charge us only the amount of your actual disbursements paid to arm’s length
third parties for such services. Such disbursements to third parties shall be
reported to us quarterly, provided, that we shall pay third parties such
disbursements directly if requested to do so by you. We will pay you all fees
and disbursements hereunder not later than twenty (20) days after receiving your
quarterly report.       (b) All fees will be paid to FFH and FFH shall reimburse
HW for its investment management services. HW acknowledges that it has no right
under this agreement to receive fees directly from us.   9.   Any party to this
Agreement may terminate this Agreement without penalty by giving the other party
at least thirty (30) days advance written notice of its desire to terminate the
same. In the event that the day upon which this Agreement is so terminated is a
day other than the first day of a calendar quarter, the fees payable for such
quarter shall be pro-rated and shall be determined having regard to the market
value of the Account based upon the most recent financial report which has been
delivered to you by the Custodian.   10.   All notices and communications to
each party to this Agreement shall be in writing and shall be deemed to have
been sufficiently given if signed by or on behalf of the party giving the notice
and either delivered personally or sent by prepaid registered mail addressed to
such party at the address of such party indicated herein. Any such notice or
communication shall be deemed to have been received by any such party if
delivered, on the date of delivery, or if sent by prepaid registered mail on the
fourth business day following mailing thereof to the party to whom addressed.
For such purpose, no day during which there shall be a strike or other
occurrence interfering with normal mail service shall be considered a business
day.   11.   This Agreement shall enure to the benefit of and shall be binding
upon the parties hereto and their respective successors. This Agreement may not
be assigned by any party.

3



--------------------------------------------------------------------------------



 



12.   We acknowledge that we have read and understood this Agreement and that we
have received a copy of the same. You and we each acknowledge that the terms of
this Agreement are the exclusive and conclusive terms of our mutual agreement
with regard to the subject matter hereof.   13.   Any dispute or difference
arising with reference to the interpretation or effect of this Agreement, or any
part thereof, shall be referred to a Board of Arbitration (the “Board”) of two
(2) arbitrators and an umpire.       The members of the Board shall be active or
retired disinterested officers of insurance or reinsurance companies. One
arbitrator shall be chosen by the party initiating the arbitration and
designated in the letter requesting arbitration. The other party shall respond,
within thirty (30) days, advising of its arbitrator. The umpire shall thereafter
be chosen by the two (2) arbitrators. In the event either party fails to
designate its arbitrator as indicated above, the other party is hereby
authorized and empowered to name the second arbitrator, and the party which
failed to designate its arbitrator shall be deemed to have waived its rights to
designate an arbitrator and shall not be aggrieved thereby. The two
(2) arbitrators shall then have thirty (30) days within which to choose an
umpire. If they are unable to do so within thirty (30) days following their
appointment, the umpire shall be chosen by the manager of the American
Arbitration Association and such umpire shall be a person who is an active or
retired and disinterested officer of an insurance or reinsurance company. In the
event of the death, disability or incapacity of an arbitrator or the umpire, a
replacement shall be named pursuant to the process which resulted in the
selection of the arbitrator or umpire to be replaced.       Each party shall
submit its case to the Board within thirty (30) days from the date of the
appointment of the umpire, but this period of time may be extended by unanimous
written consent of the Board.       Sitting of the Board shall take place in
Morristown, New Jersey. The Board shall make its decision with regard to the
custom and usage of the insurance and reinsurance business. The Board is
released from all judicial formalities and may abstain from the strict rules of
law. The written decision of a majority of the Board shall be rendered within
sixty (60) days following the termination of the Board’s hearings, unless the
parties consent to an extension. Such majority decision of the Board shall be
final and binding upon the parties both as to law and fact, and may not be
appealed to any court of any jurisdiction. Judgment may be entered upon the
final decision of the Board in any court of proper jurisdiction.       Each
party shall bear the fees and expenses of the arbitrator selected by or on its
behalf, and the parties shall bear the fees and expenses of the umpire as
determined by the party, as above provided, the expenses of the arbitrators, the
umpire and the arbitration shall be equally divided between the two parties. The
arbitrators may allocate any and all of the costs and fees against the losing
party upon a determination that the position of the losing party was, in whole
or in part, groundless, specious or otherwise without merit or asserted
primarily for the purposes of obfuscation or delay.   14.   Additional terms and
conditions applicable to this Agreement are set forth in Schedule C. The
provisions in Schedule A, Schedule B and Schedule C attached hereto are hereby
incorporated into, and form part of, this Agreement.   15.   This Agreement,
including the schedules attached hereto and made a part hereof, may only be
amended by written agreement signed by the parties hereto.

[Signature Page Follows]

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement is hereby executed by duly authorized
officers of the parties below as of the date first written above.

                  CRUM & FORSTER HOLDINGS CORP.         BY:   /s/ Mary Jane
Robertson

--------------------------------------------------------------------------------

     AUTHORIZED SIGNATURE             Mary Jane Robertson

--------------------------------------------------------------------------------

NAME OF AUTHORIZED SIGNATORY         HAMBLIN WATSA INVESTMENT COUNSEL LTD.      
  BY:   /s/ F. Brian Bradstreet

--------------------------------------------------------------------------------

     AUTHORIZED SIGNATURE             F. Brian Bradstreet

--------------------------------------------------------------------------------

NAME OF AUTHORIZED SIGNATORY         FAIRFAX FINANCIAL HOLDINGS LIMITED        
BY:   /s/ Paul Rivett

--------------------------------------------------------------------------------

     AUTHORIZED SIGNATURE             Paul Rivett

--------------------------------------------------------------------------------

NAME OF AUTHORIZED SIGNATORY    

5



--------------------------------------------------------------------------------



 



SCHEDULE A

Services



    Investment Administration to be performed are:



    Monthly



  –   daily processing of securities     –   portfolio accounting functions
including posting of all trades, monitoring investment     –   income, corporate
actions, open payables and receivables     –   analysis and reconciliation of
portfolios     –   yield review     –   computation of market decline test    
–   computation of liquidity analysis     –   analysis of book values, e.g. bond
amortizations and investment provisions     –   analysis of gross gain and loss
positions     –   cash flow obligations     –   investment review meeting    
–   custodial relationships     –   broker relationships



    Periodic



  –   review and analysis of foreign exchange position     –   placement of
foreign exchange contracts, where appropriate     –   reporting to the
investment committee     –   reporting to the audit committee     –   general
assistance with accounting issues     –   maintaining contact with external
auditors     –   such other administrative services as the parties shall
mutually agree from time to time

6



--------------------------------------------------------------------------------



 



  –   5900 report on investment controls     –   performance reporting     –  
software provider (including e-Pam) – functioning and testing

7



--------------------------------------------------------------------------------



 



SCHEDULE B

FEE SCHEDULE

The Investment fee is comprised of only a Base Fee Amount. The Base Fee Amount
calculation is provided below.



(1)   Fees will be payable quarterly. Interim invoices may be issued based on
our estimates of the final fees payable.   (2)   After the end of each calendar
quarter, FFH shall submit its investment management charges in accordance with
the schedule below.   (3)   The charges are on a calendar year basis. They will
be calculated at the end of each calendar quarter based upon the average of the
market value of the funds at the close of business for the three (3) preceding
months.

                          (4) Market Value     Charge                          
On Total Market Value     .30 %        

8



--------------------------------------------------------------------------------



 



    SCHEDULE C        

NOTICE AND INTERPRETATION



1.   Notices

Unless otherwise specified herein, all notices, instructions, advices or other
matters covered or contemplated by this Agreement, shall be deemed duly given
when received in writing (including by fax) by you or us, as applicable, at the
address or fax number set forth below or such other address or fax number as
shall be specified in a notice similarly given:



    If to us:
CRUM & FORSTER HOLDINGS CORP.
305 Madison Avenue
P.O. Box 1973
Morristown, New Jersey 07962
Fax No.: (973) 490-6612
Attention: Chief Financial Officer       If to you:       HAMBLIN WATSA
INVESTMENT COUNSEL LTD.
95 Wellington Street West
Suite 802
Toronto, Ontario
M5J 2N7
Fax No.: (416) 366-3993
Attention: President   2.   Governing Laws; Jurisdiction; Service of Process

This Agreement shall be governed and construed in accordance with the laws of
the State of Delaware. Each of the parties thereto submits to the jurisdiction
of the state and federal courts of the State of Delaware, in any action or
proceeding arising out of or relating to this Agreement and all claims in
respect of any such action or proceeding may be heard or determined in any such
court; and service of process, notices and demands of such courts may be made
upon you by personal service to the person and at the address contained in
Section 1 above as such person or address may be changed from time to time.



3.   Inspection of Records

You and we and the duly authorized representatives of each of us shall, at all
reasonable times, each be permitted access to all relevant books and records of
the other pertaining to this Agreement.

9



--------------------------------------------------------------------------------



 



4.   Headings

The inclusion of headings in this Agreement is for convenience of reference only
and shall not affect the construction or interpretation hereof.



5.   Severability

Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction shall not affect the validity or
enforceability of any other provision hereof.



6.   Entire Agreement

This Agreement and the documents to be delivered pursuant hereto constitute the
entire agreement between the parties pertaining to the subject matter of this
Agreement.



7.   Control

Notwithstanding any other provision of this Agreement, it is understood and
agreed that we shall at all times retain the ultimate control of the investment
of our investable funds and we reserve the right, upon written notice by us to
you, to direct, approve, or disapprove any investment made by you hereunder or
any action taken by you with respect to any such investment. Furthermore, it is
understood and agreed that we shall at all times own and have custody of our
general corporate accounts and records.



8.   Confidential Relationship

Subject to applicable law, the parties hereto will treat as confidential all
information that is not publicly available received from the other party.

10